McCARTHY, J.
We have examined this case very carefully. There seems to have been some misunderstanding as to whether or not the plaintiff waives the introduction of evidence of the affidavit and warrant of attachment under *871Which the levy was made and under which the defendants justified. In order that justice may be done, and that an application may be made to the next general term to correct the same, we think it fair and proper to direct a reargument, when the whole case can be presented and argued. So ordered.